PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/783,493
Filing Date: 9 Oct 2015
Appellant(s): JENSEN et al.



__________________
Travis D. Boone
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/10/2020.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 6/12/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7-8, 12-22, 24-28 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naruse et al (JP-2002338375 citations in this Office Action refer to the machine translation attached to the copy of the reference mailed on 12/11/2019) and in further view of Shi (Efficiency Analysis of Nano-TiO2 Photocatalytic Purification of NOx in Automobile Exhaust) submitted by Applicant in the IDS filed 1/26/2017.
Regarding Claim 1, Naruse discloses a method for surface strengthening of concrete comprising:
(1) providing a concrete surface

(a) aqueous alkali silicate solution; 
(b) photocatalytic titanium dioxide; and
(c) and diluent of water (see Abstract and [0068-0073]).  
Naruse further discloses the photocatalytic titanium dioxide as particles in a sol or slurry (i.e. a dispersion) (see [0051-0052]).  Naruse further discloses the surface strengthening material wherein the photocatalytic compound is used in the ratio of 1 to 100 parts by weight based on 100 parts by weight of the solid content of the alkali silicate aqueous solution (see [0054]).  Naruse further discloses that the composition strengthens the surface of concrete and the photocatalyst provides purification of air pollutants, self-cleaning and decomposition of contaminated organic substance which reduces maintenance (see [0073] and [0051]).
Regarding the ratio of silica compound and photocatalytic titanium dioxide, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method for forming a surface reinforcement on concrete, as disclosed by Naruse, where the ratio of the silica surface strengthening material and the photocatalytic titanium dioxide is in any range overlapping with 100 parts by weight to 1 to 100 parts by weight including the claimed range and expect to produce a strengthened surface of concrete with self-cleaning and purification abilities.  
	Naruse does not specifically disclose a method wherein the amount of application is 100 ml/m2 or more and the titanium dioxide particles are applied on the surface in an amount of 3 g/m2 or less.

		(1) providing a concrete element having a surface;
(2) applying a composition comprising photocatalytic mix solution containing nano-TiO2 (i.e. a TiO2 mix solution is being interpreted as a dispersion in a continuous phase since titanium dioxide is not usually soluble in common solvents); and
(3) wherein the concentration of TiO2 is from 4% to 20% (see 4.1.3 Preparation of samples).
	Shi also explicitly discloses that as the concentration of TiO2 is increased the photocatalytic reaction efficiency also increases but when the amount is increased to a certain degree, the degradation rate of NOx no longer is increased (see 4.1.3 Preparation of samples).  Shi also explicitly suggests that in view of economy of engineering applications, lower concentrations should be preferred when the purifications are not significantly different (see 4.1.3 Preparation of samples).  It would have been obvious to one of ordinary skill in the art before the filing date of the present invention to perform a coating of TiO2 particles on to concrete, as disclosed by Naruse, where the amount applied is 3 g/m2 or less since the concentration of TiO2 is a results effective variable on purification efficiency and the lowest concentration with sufficient efficiency should be preferred due to economy.
Regarding application of the composition in an amount of 100 ml/m2, it is common sense that any material deposited onto a concrete road or structure should 2 or more in order to provide sufficient photocatalyst and strengthening silica compound and since Shi suggests that the concentration of TiO2 is a results effective variable on purification efficiency and the lowest concentration with sufficient efficiency should be preferred due to economy.
Regarding Claim 2, Shi discloses a NOx degrading performance that removes NO and NO2 at efficiencies of at least 95.6% on the surface (see Table 4-1).  Because of the NOx degradation disclosed by Shi is highly efficient (95.6%) and much higher than 5%, it is reasonable to conclude that the NOx degrading performance is at least equal or exceeding 5% by ISO 22197-1 testing standard.  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to apply the reinforcing coating, as disclosed by Naruse, where the NOx degrading coating efficiency on the surface is at least 95.6% as disclosed in Shi, since Shi’s purification efficiency is able to purify exhaust gases from automobiles and improve air quality.
2 particles on to concrete at any concentration including where the amount is 2.5 wt% or less since Shi suggests that the concentration of TiO2 is a results effective variable on purification efficiency and the lowest concentration with sufficient efficiency should be preferred due to economy.
	Regarding Claim 5, Naruse also explicitly discloses that the surface reinforcing material permeates the surface of the concrete (see [0072]). Shi explicitly discloses that the solution permeates into the surface of the concrete road (see Preparation of Samples ¶1).  
	Regarding Claim 7, Naruse discloses the coating composition where the silica content is 6.8% to 30% by weight and the photocatalyst is in an amount of 15 wt% or less and the balance is water (see [0068-0071]).  Shi discloses a solution containing 96% solvent in the examples (see Table 4-1).  
	Regarding Claim 8, Naruse discloses that film forming agents may be included (see [0014]) but does not specifically require a binder.  Therefore Naruse discloses a composition free of binder.  Shi also discloses a titanium dioxide that permeates the concrete without a binder.
	 Regarding Claim 12, Naruse does not explicitly disclose the density of the solution.  However, Naruse discloses that the surface reinforcing material may be diluted as necessary before the coating operation (see [0068] and [0071]).  Naruse also discloses that the solids content can be adjusted based on the coating situation to provide infiltration into the interior or a thick coating (see [0074]).  It would 
	Alternatively, Naruse and Shi disclose a composition that comprises water in an amounts greater than 90%, since the density of water is 1 g/mL and the concentration of the silica compound and titanium dioxide is low, one of ordinary skill in the art would reasonably expect the density of the composition to be close to 1 g/mL.
Regarding Claim 13, “essentially” cured is being interpreted as hardened, cured concrete.  Shi discloses applying the solution onto a cleaned road surface which is considered by the Office as an already cured concrete surface.  
	Regarding Claim 14, “essentially" uncured is being interpreted as fresh, wet concrete.  Shi is silent to whether the solution can be applied to a fresh concrete surface.  However, Shi does suggest that a wet surface improves the penetration of the mix solution into the surface of the road.  It would have been obvious to one of ordinary skill in the art before the filing date of the present invention to perform the method where the mix solution is applied to fresh concrete (wet concrete) since wetness improves the penetration of the mix solution into the surface.
	Regarding Claim 15, since Naruse and Shi’s coating composition is alkali silica and titanium dioxide nanoparticles like Applicant’s invention, it is reasonable to conclude that the hydrophilic property would also be produced in the surface of the concrete coated in Naruse and Shi.
	Regarding Claim 16, Shi discloses a concrete element where the purification efficiency of NO and NO2 is still more than 95.3% and 82.8% respectively even 
	Regarding Claim 17, Naruse discloses where the particle size of the photocatalyst is preferably 2 to 100 nm (see [0052]).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method, as disclosed by Naruse where the particle size is in any range overlapping with 2 to 100 nm including 50 nm or less and expect to produce the surface reinforcement with photocatalytic action.
Regarding Claim 18, Naruse discloses where the photocatalyst is anatase type titanium oxide (see [0051]).
	Regarding Claim 19, Naruse discloses the surface reinforcing material for concrete floors (see [0001]).  Shi discloses concrete roads (i.e. concrete paving elements).
	Regarding Claim 20, Naruse discloses a concrete element having improved durability and purification of air pollutant properties comprising:
(1) an alkali silicate as a surface strengthening material and photocatalytic titanium dioxide providing purification of air pollutant (see [0068-0073] and [0051]); wherein
(2)  the surface strengthening material wherein the photocatalytic compound is used in the ratio of 1 to 100 parts by weight based on 100 parts by weight of the solid content of the alkali silicate aqueous solution (see [0054]).  

	Naruse does not specifically disclose a NOx degrading performance as measured in accordance with ISO 22197-1 test procedure equals or exceeds 5% at a surface of the concrete element or the photocatalytic titanium dioxide particles in an amount equal or less than 3 g/m2.
Shi discloses concrete element having NOx degrading properties comprising:
		(1) a concrete element having a surface;
(2) nano-TiO2 permeated into the surface by a photocatalytic mix solution; and
(3) wherein the concentration of TiO2 is from 4% to 20% (see 4.1.3 Preparation of samples).
	Shi explicitly discloses that the concentration of TiO2 is increased the photocatalytic reaction efficiency also increases but when the amount is increased to a certain degree, the degradation rate of NOx no longer increased (see 4.1.3 Preparation of samples).  Shi also explicitly suggests that in view of economy of engineering applications, lower concentrations should be preferred when the purification are not significantly different (see 4.1.3 Preparation of samples).  It 
Shi discloses a NOx degrading performance that removes NO and NO2 at efficiencies of at least 95.6% on the surface (see Table 4-1).  Because of the NOx degradation disclosed by Shi is highly efficient (95.6%) and much higher than 5%, it is reasonable to conclude that the NOx degrading performance is at least equal or exceeding 5% by ISO 22197-1 testing standard.  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to apply the reinforcing coating, as disclosed by Naruse, where the NOx degrading coating efficiency on the surface is at least 95.6% as disclosed in Shi, since Shi’s purification efficiency is able to purify exhaust gases from automobiles and improve air quality.
Regarding Claims 21-22, Shi discloses a concrete element where the photocatalytic titanium dioxide particles are provided in an upper portion that extends at least to 5 mm and therefore includes the depth of 1.5 mm.
	Regarding Claim 24, Shi discloses a concrete element where the purification efficiency of NO and NO2 is reduced only by a small amount to 95.3% and 82.8% respectively even when the top 1 mm is polished away (see Table 4-6).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the present invention that the NOx degrading performance is greater than 2.5% at a depth of 0.5 mm below the surface.

Regarding Claim 26, Naruse discloses where the photocatalyst is anatase type titanium oxide (see [0051]).
Regarding Claim 27, since Naruse and Shi’s coating composition is alkali silicate and titanium dioxide nanoparticles like Applicant’s invention, it is reasonable to conclude that the hydrophilic property would also be produced in the surface of the concrete coated in Naruse and Shi.
	Regarding Claim 28, Naruse discloses surface reinforcement for concrete floors (see [0001]).  Shi discloses concrete roads (i.e. concrete paving elements).
	Regarding Claim 31, Naruse explicitly discloses a composition comprising alkali silicate (see [0017]).

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naruse and Shi as applied to claim 1 and in further view of Chen et al (CN 101591195 A).
As applied to Claim 1, Naruse and Shi disclose a method comprising:  providing a concrete surface, applying a composition comprising silica compound, photocatalytic titanium dioxide particles, and water where the ratio of silica compound and NOx degrading photocatalytic titanium dioxide particles are in ratios 
Naruse and Shi is silent with respect to an additive in the composition.
Chen discloses a titanium dioxide nanoparticle dispersing liquid for making permeable concrete products with air or water purification properties.  Chen discloses the dispersing liquid comprising 2 to 10% titanium dioxide nanoparticles, 0.5 to 2.5% of dispersant, and water (see Abstract).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method as disclosed by Naruse and Shi where the composition further comprises a dispersant to form the dispersion of titanium dioxide nanoparticles in Naruse and Shi’s composition and/or to keep it well dispersed in the water and able to be permeated into concrete products.
Regarding Claim 11, Naruse further discloses the composition comprising 6.8% to 30% silica compound, 15% or less of photocatalytic titanium dioxide and the balance comprising water (see [0068-0071]).  Naruse therefore discloses compositions where the amount of photocatalytic titanium dioxide and water overlap with the ranges according to Claim 11.  Shi also discloses the coating composition where the amount of solvent is 96% and the amount of titanium dioxide particles is 4%.  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method as disclosed by Naruse and Shi, where the concentration of titanium dioxide and water are in any workable or optimum range overlapping with the claimed range and expect to be able to produce a surface reinforcement with photocatalytic properties.

Chen discloses a titanium dioxide nanoparticle dispersing liquid for making permeable concrete products with air or water purification properties.  Chen discloses the dispersing liquid comprising 2 to 10% titanium dioxide nanoparticles, 0.5 to 2.5% of dispersant, and water (see Abstract).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method as disclosed by Naruse and Shi where the composition further comprises a dispersant in an amount of 0.5 to 2.5% as disclosed in Chen to form the dispersion of titanium dioxide nanoparticles in Naruse and Shi’s composition and/or to keep it well dispersed in the water and able to be permeated into concrete products.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naruse and Shi as applied to claim 20 and in further view of Hassan et al (Methods for the Application of Titanium Dioxide Coatings to Concrete Pavement, Int J Pavement Res Technol. 5(1) 2012, 12-20).
As applied to Claim 20, Naruse and Shi disclose concrete elements comprising a silica compound and NOx degrading nano-TiO2 in ratios overlapping with 1:1 and 1:15 wt% where the concentration of TiO2 is optimized for purification efficiency and economy.

(2) applying by spraying a water-based, anatase titanium dioxide solution to a concrete surface (see Table 2).
Hassan further suggests that the sprayed titanium dioxide particles results in even coverage and improved NO removal efficiency.  It would have been obvious to one of ordinary skill in the art before the filing date of the present invention that the concrete element sprayed with TiO2 solution, as disclosed by Naruse and Shi, has heterogeneous distribution since spraying produces even and uniform coverage, as suggested by Hassan.

(2) Response to Argument

In Response to Appellant’s argument that there is No Prima Facie Case of Obviousness

The Office maintains that the rejection is based on the obviousness of the claimed ranges since the prior art Shi suggests that the concentration of TiO2 is a results effective variable on NOx degradation rate and the economy of application.  See how Shi explicitly discloses that the TiO2 in the solution permeates into the surface of the concrete road and suggests that there is an upper limit to the effect of the amount of TiO2 on increasing photocatalytic purification and the lower concentration should be preferred for economy (see 4.1.3 Preparation of samples 

In Response to Appellant’s argument that Claimed Invention Provides Synergistic Results

	In regards to Appellant’s argument that CN-10224775A is not relevant because it relates to a method using isobutyltriethoxysilane solution, the Office acknowledges that CN-10224775A is not a fair analogue to the invention because it does not disclose a water diluent.

In regards to Appellant’s argument that the results are surprising over Shi, the Office disagrees because the data does not clearly show these effects and is in some instances conflicting with regards to these surprising results.  
First, the evidence of record includes different means for applying the composition and different materials to which it is applied.  For example, the evidence of record includes representations of concrete paving blocks and stone.  The evidence of record also includes applying the composition by pipette, airbrush, or hydraulic nozzles.  Furthermore since the evidence of record includes these variables, it is not readily evident that any of the argued effects are directly related to the claimed values or because of the variables in applying the composition and the different materials to which it is applied.  

Furthermore, the Office disagrees with characterization of Shi as teaching that a “4% TiO2 concentration does not significantly impact the NOx degradation properties” because Shi is comparing 4% to higher percentages including 10 and 20%.  It is more accurate to state that Shi is showing that decreasing to 4% does not negatively impact the NOx degradation properties.

In regards to Appellant’s argument that there are synergistic results as a result of the amount of the liquid composition and the emphasis on Table 5, the arguments are unpersuasive.
Appellant argues that they have surprisingly discovered that when the amount of a photocatalytic composition is applied on a concrete element exceeds 100 ml/m2 a synergistic effect is produced to where a lowered amount of titanium dioxide particles are needed.

Second, the Office maintains that Table 5 which Appellant’s cites as evidence of a synergistic effect to where a lowered amount of titanium dioxide particles are needed when the composition exceeds 100 ml/m3 does not show a synergistic effect.  Evidence of synergism is when an effect is greater than the sum of each effect taken separately. An example of synergistic effect would be a showing that increasing the amount of the composition to equal or exceeding 100 ml/m3 while reducing the amount of TiO2 to 3 g/m2 or less produces the effect of increasing NOx degradation.  Table 5 actually shows the expected result that decreasing the composition amount from 200 to 100 ml/m2 and thereby decreasing the loading of TiO2 from 1.0 to 0.5 g/m2 reduces the NOx degradation ability.  Table 5 further shows no side by side comparison to any values outside the claimed range.
	
Further regarding the scope of the claims, the Office also notes that Claim 1 broadly encompasses “a silica compound” but the data includes only alkali silicate in Tables 7 and 8 without any representation of the g/m2 of TiO2.  The Office notes 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MICHAEL FORREST/Examiner, Art Unit 1732                                                                                                                                                                                                        5/18/2021

Conferees:
/CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732            

                                                                                                                                                                                            /Jennifer McNeil/Primary Examiner, TC 1700
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.